                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-333-FDW-DCK

PUFF CORPORATION,                                        )
                                                         )
                Plaintiff,                               )
                                                         )
    v.                                                   )       ORDER
                                                         )
KANDYPENS, INC.,                                         )
                                                         )
                Defendant.                               )
                                                         )

         THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Alternative Motion For

Jurisdiction Discovery” (Document No. 32) filed August 20, 2020. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and is ripe for

review. Having carefully considered the motion and the record, the undersigned will deny the

motion.

         The undersigned observes that the Honorable Frank D. Whitney issued an “Order”

(Document No. 45) on November 13, 2020, directing that Defendant’s “Renewed Motion To

Transfer Venue” (Document No. 26) be granted, and this matter be transferred to the United

States District Court for the Central District of California. See (Document No. 45, pp. 1, 3-5,

11). Judge Whitney determined that a related action is pending in California and that application

of “the first-filed rule” and transfer to the Central District of California is appropriate. Id.

         IT IS, THEREFORE, ORDERED that “Plaintiff’s Alternative Motion For Jurisdiction

Discovery” (Document No. 32) is DENIED AS MOOT.




         Case 3:20-cv-00333-FDW-DCK Document 46 Filed 11/17/20 Page 1 of 1
